t c no united_states tax_court dorchester industries incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date r has moved for entry of decisions based on an agreement with ps to settle these cases two ps argue that they never agreed to settle these cases and even if they did they have repudiated that agreement held ps entered into a settlement agreement with r r's motions for entry of decision will be granted with respect to all dockets except with regard to w 30_tc_665 affd 272_f2d_13 2d cir will not be followed to the extent that it indicates that a party to a settlement agreement that is not filed as a stipulation may repudiate that agreement up until and including the time the case is called for trial cases of the following petitioners are consolidated herewith frank h wheaton jr and mary b wheaton docket nos and paul r porreca darryl s caplan and ian m comisky for petitioner dorchester industries inc docket no ian m comisky todd c simmens and darryl s caplan for petitioner frank h wheaton jr docket nos and robert d comfort gregg w winter and marc sonnenfeld for petitioner mary b wheaton docket nos and patrick whelan william s garofalo leon st laurent and daniel k o'brien for respondent halpern judge respondent has determined deficiencies in federal_income_tax and additions to tax in the following cases docket no petitioner s tax years dorchester industries inc frank wheaton jr and mary wheaton frank wheaton jr and mary wheaton frank wheaton jr and mary wheaton respondent has moved for entry of decision with respect to each of those cases subsequent to respondent’s moving for entry of decisions in the cases at docket nos and respondent and petitioner mary wheaton mary wheaton reached an agreement on and stipulated to the fact that mary wheaton is an innocent spouse within the meaning of sec_6013 on that basis respondent has conceded all deficiencies in income_tax additions to tax and penalties determined with respect to mary wheaton we accept respondent’s concession and shall enter decisions accordingly respondent asks that we enter decisions with respect to petitioners dorchester industries inc dorchester and frank wheaton jr frank wheaton based on a settlement agreement that respondent claims those petitioners entered into on date we must determine whether dorchester and frank wheaton did in fact enter into such an agreement and if so the consequence thereof respondent asks that we enter decisions with respect to dorchester and frank wheaton as follows docket no dorchester industries additions to tax sec year deficiency b dollar_figure big_number big_number dollar_figure big_number big_number sec sec_6653 none none none dollar_figure the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud which is the entire deficiency for each of the taxable years and additions to tax sec sec year deficiency b a b b dollar_figure dollar_figure the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud which is the entire deficiency for the taxable_year docket no frank h wheaton jr additions to tax_year deficiency dollar_figure big_number big_number sec_6653 dollar_figure big_number big_number additions to tax_year deficiency b b dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number sec sec sec_1 the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud which is the entire deficiency for the taxable years and additions to tax sec sec year deficiency b a b b dollar_figure dollar_figure big_number big_number dollar_figure -- big_number dollar_figure big_number -- sec sec big_number big_number none the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud which is the entire deficiency for the taxable_year and dollar_figure of the deficiency for the taxable_year docket no frank h wheaton jr year deficiency sec_6662 dollar_figure dollar_figure docket no frank h wheaton jr year deficiency sec_6662 dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact frank wheaton is married to mary wheaton and they resided in millville new jersey at the time their petitions in these cases were filed they made joint returns of income for the taxable calendar years through dorchester is a new jersey corporation it is engaged in shipbuilding and repair dorchester’s mailing address was in dorchester new jersey at the time its petition in this case was filed dorchester is a calendar-year taxpayer at all times relevant to the issues in these cases frank wheaton was the sole shareholder of dorchester frank wheaton has been the president of dorchester since at least the scheduled trial by order of the chief_judge dated date the cases at docket nos and the docketed cases were assigned to judge james s halpern for disposition by order dated date the docketed cases were consolidated and set on a special trial calendar to commence in philadelphia pennsylvania on date by order dated date the docketed cases were set for a pretrial conference on date in washington d c at that conference the court was informed that the trial in those cases would take approximately weeks the parties’ pretrial memoranda set forth more than issues respondent alone listed witnesses thousands of hours had gone into trial preparation the court conducted a lengthy discussion of the issues to be tried and the court determined that both the court and the parties would benefit if before commencing trial the parties could discuss their differences with an impartial third party who might suggest a basis for settlement of some or all of the items in issue accordingly by order dated date the court continued the cases for trial from date to date the parties were directed to meet with chief special_trial_judge peter j panuthos to discuss their differences and determine whether any or all of the items in issue might be disposed of by settlement a meeting with chief special_trial_judge panuthos commenced on date in washington d c respondent was represented by attorney william garofalo garofalo dorchester and the wheatons were represented by attorneys william gilson gilson and gary wodlinger wodlinger neither frank nor mary wheaton attended the meeting although frank wheaton was present in washington d c on the evening of date after their initial meeting with chief special_trial_judge panuthos gilson and wodlinger met with frank wheaton at his hotel in washington d c and expressed doubt as to the persuasiveness of certain of their key arguments frank wheaton told gilson and wodlinger that he would not appear or testify at trial gilson informed frank wheaton that he was the principal witness in about percent of the issues in the cases and that without him gilson and wodlinger had no chance gilson informed frank wheaton that if he did not testify there would be a default and a judgment for dollar_figure million-- dollar_figure million against you personally frank wheaton again said that he would not show up for trial he said that he did not have dollar_figure million he was not spending any more money and he was getting back to business frank wheaton instructed gilson and wodlinger to get a settlement number from the internal_revenue_service irs he did not instruct gilson and wodlinger to set any conditions on the settlement on the morning of date gilson and wodlinger met with garofalo and chief special_trial_judge panuthos gilson advised garofalo that frank wheaton wished to settle the cases garofalo told gilson that he would prepare a settlement offer based on the amount of tax and penalties for which respondent believed petitioners were liable respondent would only settle the instant cases if gilson submitted to respondent written settlement documents prior to a m on monday date and he had no authority to settle any dispute with frank and mary wheaton for a year not then before the court subsequently frank wheaton gilson wodlinger and garofalo left washington d c later on date garofalo transmitted a letter via facsimile to gilson the november letter the november letter contains attachments setting forth respondent’s proposed settlement figures with respect to the docketed cases in addition the attachments contain figures to settle the case at docket no which involves the tax_liability of frank and mary wheaton for the docketed cases and the case at docket no hereafter referred to together as the docketed cases the november letter required a response by a m on monday date the settlement figures proposed by respondent in attachments to the november letter are substantially the same as the figures contained in respondent’s motions for entry of decision except that the attachments contain calculations of interest that are not part of respondent’s motions for entry of decision including interest the attachments show amounts due in excess of dollar_figure million richard f riley riley and k martin worthy worthy are experienced tax attorneys associated with the law firm of hopkins sutter as partner and senior counsel respectively they had been retained by frank wheaton to consult with his trial counsel gilson and wodlinger regarding the docketed cases at frank wheaton’s request gilson and wodlinger conferred by telephone with riley and worthy during the weekend of november and concerning the proposed settlement during that weekend frank wheaton also spoke with riley and worthy and separately with wodlinger as a result of those conversations a consensus was formed among the various attorneys and frank wheaton to make a counteroffer to the government’s proposal contained in the november letter the counteroffer was to be percent of the amounts proposed by the government frank wheaton and his attorneys realized however that the government might not accept that counteroffer on the morning of monday date before speaking by telephone with garofalo gilson telephoned frank wheaton and asked for instructions if the government were to refuse the 75-percent counteroffer frank wheaton instructed gilson that in that circumstance he was to proceed and take the government’s number frank wheaton answered yes when gilson asked him if he realized that there would be a dollar_figure million judgment although there had been a discussion among the attorneys and a discussion between the attorneys and frank wheaton regarding frank wheaton’s inability to pay dollar_figure million and the possibility of negotiating some final payment obligation for both the docketed cases and other years under examination but not yet petitioned to the tax_court frank wheaton did not attach any condition to his instruction to gilson that if the government would not compromise he was to take the government’s number on the morning of date after speaking with frank wheaton gilson spoke by telephone with garofalo who rejected the 75-percent counteroffer garofalo then told gilson of certain minor changes to the government’s proposed settlement figures gilson made a note of those numbers gilson informed garofalo that the government’s proposals were acceptable at some point during the morning of date garofalo or his secretary transmitted by facsimile and gilson received a letter the november letter which made the changes to the government’s proposed settlement figures that had previously been communicated by garofalo to gilson by telephone and that reduced the settlement amount slightly the november letter was signed by patrick e whelan assistant district_counsel for the irs the november letter required a response by p m also at some point during the morning of date garofalo by telephone informed gilson that in light of gilson’s statement that the government’s proposals were acceptable he need not worry about the p m deadline and he should get his written response to garofalo as soon as possible later on date gilson faxed to frank wheaton a letter the november letter to wheaton that begins this letter will confirm the authority given to us to resolve the pending united_states tax_court matters involving calendar years through the november letter to wheaton then summarizes the events and discussions of the few days prior to the letter it states that earlier that day a report by telephone had been made by gilson to frank wheaton of the morning’s telephone conversation between gilson and garofalo and that frank wheaton had instructed gilson to continue to settle the matter it also states that consistent with the telephone report and resulting instruction correspondence accepting the government’s settlement proposal had been faxed simultaneously to garofalo and to frank wheaton in addition the november letter to wheaton states that riley’s office will take the lead in an offer_in_compromise and that it would be necessary for frank wheaton to provide a list of assets to the irs at some time in the future at p m on date gilson faxed a letter to garofalo the november response accepting the revised settlement proposal as set forth in your revised offer of this morning date the november response requests that garofalo advise the court of the settlement in order to avoid the necessity of appearing for trial on wednesday date in philadelphia pennsylvania garofalo informed the court of the settlement by order dated date upon information that the parties had reached a basis for settlement the court struck the docketed cases from the date philadelphia pennsylvania special trial session and ordered the parties to submit settlement documents to the court on or before date subsequent events sometime after date frank wheaton changed his mind on date garofalo mailed decision documents to gilson which reflected the basis for the settlement that had been reached frank wheaton refused to execute those decision documents as a result respondent moved for entry of decision in each of the docketed cases representation gilson and wodlinger entered their appearances as counsel for dorchester on date they entered their appearances as counsel for frank and mary wheaton in the remaining docketed cases by subscribing the petitions in those cases prior to entering their appearances in those remaining docketed cases gilson and wodlinger met with frank and mary wheaton to discuss representation with respect to frank and mary wheaton’s through taxable years gilson and wodlinger raised the question of separate counsel for frank and mary wheaton and for dorchester frank wheaton advised gilson and wodlinger that he did not want to retain additional attorneys and that he wanted gilson and wodlinger to represent all three parties mary wheaton stated that she did not want separate counsel and directed gilson and wodlinger to take their instructions from frank wheaton gilson and wodlinger raised the question of an innocent spouse defense for mary wheaton mary wheaton said that she did not want to raise that defense frank wheaton said that he was not going to have that defense raised gilson and wodlinger have withdrawn as counsel in all of the docketed cases i introduction opinion respondent has moved for entry of decision in each of these consolidated cases in accordance with a settlement agreement of the parties because respondent and petitioner mary wheaton mary wheaton have since reached an agreement on and have stipulated to the fact that mary wheaton is an innocent spouse within the meaning of sec_6013 there are no issues with respect to mary wheaton that we must address with respect to petitioners dorchester industries inc dorchester and frank wheaton jr frank wheaton we must determine whether those parties and respondent in fact entered into a settlement agreement and if so the consequences thereof at the conclusion of an evidentiary hearing that commenced on date the hearing the parties other than mary wheaton were directed to file briefs setting forth proposed findings_of_fact and argument the court set page limitations on the argument portions of the opening and answering briefs of and pages respectively the court stated that if additional pages for argument were desired a party would have to request leave of court to exceed the page limitations the argument portion of frank wheaton’s opening brief consists of pages however at its beginning it carries a footnote stating that due to the page limitations imposed by the court frank wheaton incorporates by reference arguments contained in certain previously filed papers frank wheaton did not ask for leave to exceed the page limitations imposed by the court accordingly the court will not incorporate into his brief the referenced arguments and deems him to have failed to raise any arguments not set forth plainly in either his opening or answering brief dorchester has failed to file an opening brief by its counsel paul porreca dorchester has given notice of its adoption of frank wheaton’s reply brief we assume that dorchester wishes to adopt the arguments made by frank wheaton in his opening brief ii settlement agreement a introduction a controversy before this court may be settled by agreement of the parties recently we have stated some general propositions regarding settlement agreements for almost a century it has been settled that voluntary settlement of civil controversies is in high judicial favor 216_us_582 171_us_650 a valid settlement once reached cannot be repudiated by either party and after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 however a court will not force a settlement on parties where no settlement was intended 419_f2d_1197 d c cir a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 52_tc_420 supplemented by 53_tc_275 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms heil v commissioner tcmemo_1994_417 17a am jur 2d contracts sec_27 and sec_28 williston on contracts sec_3 4th ed mutual assent generally requires an offer and an acceptance 17a am jur 2d contracts sec_41 an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it restatement contract sec_2d sec_24 in a tax case it is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing lamborn v commissioner tcmemo_1994_515 settlement offers made and accepted by letters are enforced as binding agreements haiduk v commissioner tcmemo_1990_506 see also himmelwright v commissioner tcmemo_1988_114 manko v commissioner tcmemo_1995_10 b authority if a settlement agreement was reached here it was not reached by frank wheaton negotiating directly on his own behalf and on behalf of dorchester respondent was represented by attorney william garofalo garofalo and dorchester and frank wheaton were represented by attorneys william gilson gilson and gary wodlinger wodlinger no question has been raised as to frank wheaton's authority to act on behalf of dorchester of which he was president and sole shareholder frank wheaton and dorchester do question however the authority of gilson to enter into any settlement agreement on their behalf whether an attorney has authority to act on behalf of a taxpayer is a factual question to be decided according to the common_law principles of agency 85_tc_359 70_tc_623 under common_law principles of agency authority may be granted by express statements or may be derived by implication from the principal's words or deeds dahl v commissioner tcmemo_1995_179 disanza v commissioner tcmemo_1993_142 affd 9_f3d_1538 2d cir casey v commissioner tcmemo_1992_672 john arnold executrak systems inc v commissioner tcmemo_1990_6 estate of quirk v commissioner tcmemo_1995_234 we have no doubt that gilson received express authority from frank wheaton to settle the cases at docket nos and the docketed cases on the basis presented by the government indeed frank wheaton conceded at the hearing that he authorized gilson and wodlinger to enter into an agreement with the internal_revenue_service irs frank wheaton testified they gilson and wodlinger said they had talked to mr riley and they all agreed that the best thing for us to do was to agree to the statements of the irs and that would amount to a dollar_figure million fine but i said as long as mr riley and you two gilson and wodlinger think that's the thing to do you're my counsel i guess we'll have to do so emphasis added in response to questioning by the court frank wheaton testified that he instructed gilson to enter into a settlement agreement on the terms presented by the government and then subsequently decided that he did not want to settle the cases frank wheaton also testified that he understood that the settlement agreement would encompass the docketed cases and would not affect petitioners' tax_liabilities with respect to any_tax years not before the court under these circumstances we find that gilson possessed express authority to enter into the settlement agreement on behalf of dorchester and frank wheaton c offer and acceptance on date garofalo transmitted a letter via facsimile to gilson the november letter the november letter contains respondent’s proposed settlement figures for the docketed cases the november letter required a response by a m on monday date in a telephone conversation with gilson during the morning of that monday garofalo told gilson of certain changes to those proposed settlement figures gilson told garofalo that the government’s proposals were acceptable at some point during the morning of date garofalo or his secretary transmitted by facsimile and gilson received a letter the november letter which made the changes to the government’s proposed settlement figures that were previously communicated by garofalo to gilson by telephone and which reduced the settlement amount slightly the november letter required a response by p m also by telephone during the morning of date garofalo extended the p m deadline contained in the november letter at p m on date gilson faxed a letter to garofalo the november response accepting respondent’s revised offer of date dorchester and frank wheaton point to some uncertainty in garofalo’s testimony concerning whether he faxed the november letter to gilson or whether he had his secretary fax that letter dorchester and wheaton conclude that respondent has failed to prove that the november letter was transmitted to gilson on date they view the november letter as a proposal and not a definite offer they argue a prerequisite to the formation of an agreement is the manifestation of mutual assent to material terms by all the parties lamborn v commissioner t c memo consequently there must be a meeting of the minds on material terms in order to reach an agreement 9_f3d_282 3d cir this intended agreement the november letter purports to conclude cases involving eleven calendar years between and issues and numerous penalties this document outlined above simply does not show a settlement was ever reached of a case of this complexity and magnitude the attachments to the november letter contain a great amount of detail supporting respondent’s proposed settlement figures for the docketed cases on the morning of date by telephone garofalo made certain minor changes to those proposed settlement figures which changes were confirmed by the november letter the november letter was faxed to and received by gilson during the morning on date we base that finding principally on garofalo’s testimony that he believed that the november letter was faxed to gilson pincite a m on date and gilson’s testimony that he recollects reviewing the november letter on date moreover the november response refers to garofalo’s revised offer of this morning date we are convinced that the proposed settlement figures conveyed to gilson by way of the november letter and modified somewhat on date by way of the november letter constitute the definite and material terms of an offer to settle the docketed cases and we so find dorchester and frank wheaton argue that the november response faxed by gilson to garofalo pincite p m was too late and thus no agreement was reached we do not agree first gilson accepted the government’s proposals during his telephone conversation with garofalo during the morning of date the november letter however called for a written acceptance the november letter extended the time for the written acceptance to p m by telephone during the morning of date garofalo extended the p m deadline contained in the november letter it is hornbook law that if an acceptance fails to comply with a time requirement in an offer the time requirement may be waived e g jaeger williston on contracts sec_53 pincite 3d ed not infrequently an offeror who has imposed a limit of time in his offer does not care to insist upon it and by further negotiations may indicate a continued willingness to stand by the terms of his offer any such manifestation of continued willingness is in effect a new offer which may be accepted and if accepted will ripen into a new contract fn ref omitted we have no doubt that the time requirement contained in the november letter was waived and that the november response was a timely acceptance of an offer made by respondent and we so find indeed respondent relied on that response in informing the court that no trial was necessary the contractual prerequisites of offer and acceptance are present the november letter the november letter the november response and the surrounding circumstances constitute the objective manifestation of mutual assent to the essential terms of a settlement agreement the agreement that was reached is the agreement proposed in the november letter as modified during the morning telephone conversation of date which is all set forth in the november letter we believe that the parties entered into a contract to settle the docketed cases and we so find d repudiation by order dated date upon information that the parties had reached a basis for settlement the court struck the cases at docket nos and the docketed cases from the date philadelphia pennsylvania special trial session the november special trial session and ordered the parties to submit settlement documents to the court on or before date on date garofalo mailed decision documents the decision documents to gilson the decision documents address not only the docketed cases but also the case at docket no the docketed_case which deals with frank and mary wheaton’s tax_year the docketed cases and the docketed_case being referred to together as the docketed cases frank wheaton refused to execute the decision documents at the hearing the court asked frank wheaton why he believed the trial did not start on date he answered that he assumed that the trial did not start because he had agreed to the government’s settlement proposals he testified that the reason he had refused to execute the decision documents was because he had changed his mind about the settlement sometime after date dorchester and frank wheaton argue that frank wheaton was free to repudiate his agreements with the government when he was presented with the decision documents some time soon after date among the general propositions set forth above section ii a are that a settlement is a contract and a valid settlement once reached cannot be repudiated by either party nevertheless the law is well established that a court has some power to set_aside a settlement stipulation filed with it but its discretion will not be exercised unless good cause is shown 26_tc_171 in 85_tc_359 we set forth criteria appropriate for determining when we should exercise our discretion to modify or set_aside a settlement stipulation the party seeking modification must show that the failure to allow the modification might prejudice him discretion should be exercised to allow modification where no substantial injury will be occasioned to the opposing party refusal to allow modification might result in injustice to the moving party and the inconvenience to the court is slight citations omitted in himmelwright v commissioner tcmemo_1988_114 we faced a situation similar to that which we face with respect to the docketed cases in the himmelwright case we had canceled a trial in reliance on the representation of counsel for one of the parties that a settlement agreement had been reached we enforced that agreement memorialized in a letter from the taxpayer’s counsel to the commissioner’s counsel by analogizing the taxpayer’s request to be relieved of the agreement to a motion to vacate a settlement agreement filed on the eve of trial in 90_tc_315 the commissioner moved to vacate a settlement agreement negotiated shortly before trial was scheduled to commence we stated that the settlement agreement had led to the vacation of the trial date and would have led to entry of decisions had the parties complied with their agreement and the court’s order with respect to settlement documents id pincite because of those circumstances we stated that more stringent standards were applicable than the criteria set forth in adams v commissioner supra we stated that the moving party had to satisfy standards akin to those applicable in vacating a judgment entered into by consent in such cases the parties are held to their agreement without regard to whether the judgment is correct on the merits id pincite absent a showing of lack of formal consent fraud mistake or some similar ground a judgment entered by consent will be upheld e g 276_us_311 those same principles are applicable here the court struck the docketed cases from the november special trial session in reliance on the representation made by the parties that they had reached a basis for settlement dorchester and frank wheaton have failed to prove fraud mistake or some similar ground accordingly they are bound by the terms of the settlement with respect to the docketed cases the situation is different with respect to the case at docket no the docketed_case which deals with frank and mary wheaton’s tax_year the docketed_case was not set for trial at the november special trial session it was noticed for trial on date in philadelphia pennsylvania which trial was continued trial was not imminent on date when respondent and frank wheaton entered into the settlement agreement the docketed_case is thus unlike himmelwright v commissioner supra and we need not apply the stringent eve-of-trial standards of stamm intl corp v commissioner supra for good cause shown we may refuse to implement the settlement agreement as it applies to the docketed_case cf saigh v commissioner supra pincite stating that rule with respect to a settlement stipulation we apply the criteria set forth in adams v commissioner supra since the settlement agreement entered into by respondent and petitioners amounts to a virtual capitulation by petitioners it does not appear that respondent gave up much of anything to get a settlement of the docketed_case or would be substantially injured were we to modify the settlement agreement with respect to the docketed_case respondent might be forced to try that case but that possibility exists for any decision to set_aside a settlement agreement if attention is focused only on the docketed_case the court has not been unduly inconvenienced nevertheless frank wheaton has failed to prove that a failure to modify the settlement agreement would result in an injustice being done to him he consulted with four attorneys after receiving respondent’s settlement proposal two of those attorneys richard f riley and k martin worthy are experienced tax attorneys frank wheaton has not alleged that respondent tried to deceive him by including the docketed_case in the settlement proposal indeed it appears that the docketed_case was included in the settlement proposal at frank wheaton’s request in order to settle as many tax years as possible frank wheaton cannot assert that he was not fully cognizant of the terms for settling the docketed_case or that he did not approve that settlement in fact beyond the assignments of error and averments in the petition he has failed to argue that there is any merit to his claims with respect to the docketed_case he has not informed us what witnesses he would call what they would testify to or what other evidence he would present all we know is that frank wheaton changed his mind with respect to settling that case frank wheaton has failed to prove that any injustice would result by holding him to his bargain and he has failed to convince us that we should exercise our discretion to modify the settlement agreement as it applies to the docketed_case finally we are not compelled to allow frank wheaton to repudiate the settlement agreement with respect to the docketed_case because of what we said in 30_tc_665 affd 272_f2d_13 2d cir in the cole case we refused to redetermine deficiencies in accord with certain proposed stipulations that we found had not been executed by the commissioner and had not been filed in the court as stipulations after finding that the proposed stipulations had not been accepted or signed on behalf of the commissioner we added moreover even if it be assumed that either stipulation had been signed petitioner would not be entitled to have an order entered disposing of the case upon the basis of such document this court will of course enter an order adjudicating liability in accordance with an agreement of the parties for the existence of such agreement shows that there is no longer any controversy between them and once a stipulation is filed by both sides it is binding upon them cf fred m 26_tc_171 but where for whatever reason the parties are not in agreement at the time the case is called for trial it is wholly irrelevant in this connection that they may have been in agreement at some earlier time the inquiry into whether respondent’s chief_counsel had signed the stipulations in this case is therefore beside the point furthermore the mere signing of a paper while retaining custody of it does not necessarily render it an operative document until it is delivered or until some appropriate action is taken with respect thereto it is far from clear that the signer may not scratch out his signature id emphasis added in 795_f2d_566 6th cir affg tcmemo_1984_53 the court_of_appeals for the sixth circuit the sixth circuit upheld this court’s determination that a settlement was not validly executed because it had not been filed with the court and had not been signed by or on behalf of the chief_counsel although it had been approved by an irs appeals officer this court had relied on the cole case which the sixth circuit quoted in part beginning its quotation with the underscored language set forth above the sixth circuit acknowledged that had it been passing on a settlement agreement independently reached by ordinary litigation it might well have concluded that such agreement should be enforced it concluded however that this court had not erred as a matter of law in reaching its conclusion this court however has not been consistent in interpreting or even acknowledging the cole case for example in nelson bros inc v commissioner tcmemo_1991_52 we cast doubt on whether an agreement could be repudiated before trial we emphasized what we had said in the cole case about the mere signing of a proposed stipulation not always being sufficient evidence that the parties were in agreement we continued instead delivery of the stipulation or other appropriate action would be needed in order for this court to accept that a binding agreement was reached by the parties therefore in the cole case we did not state that the parties while in agreement before trial could cancel the agreement if they were no longer in agreement when the case was called for trial id in haiduk v commissioner tcmemo_1990_506 we enforced a settlement agreement evidenced only by an exchange of letters between the parties we did not even mention the cole case the repudiation language in the cole case does not recite a rule_of contract law cf estate of jones v commissioner supra pincite it appears to implement this court’s inherent power to regulate what will be tried before it see saigh v commissioner t c pincite we have reconsidered the cole case and we can see no reason to empower a party to a settlement agreement with the authority unilaterally to set that agreement aside upon a showing of sufficient cause we have the power to modify the agreement saigh v commissioner supra in light of those considerations we will not follow the cole v commissioner supra case to the extent it indicates that a party to a settlement agreement that is not filed as a stipulation may repudiate that agreement up until and including the time the case is called for trial e setting aside the agreement dorchester and frank wheaton argue that each was ill-served because in addition to representing them gilson and wodlinger represented mary wheaton dorchester and frank wheaton claim that gilson and wodlinger faced a blatant and nonwaivable conflict of interest in representing both mary and frank wheaton that conflict they claim arises because mary wheaton had available to her an innocent spouse defense under sec_6013 and one element of that defense is that the understatement_of_tax on the joint_return be attributable to grossly_erroneous_items of frank wheaton see sec_6013 e certainly one spouse’s claim that she he is an innocent spouse can present a conflict of interest to counsel trying to represent both spouses if indeed the spouses do have differing interests with respect to any issue in a case our rules provide that counsel must secure informed consent of the client withdraw from the case or take whatever other steps are necessary to obviate the conflict of interest rule f on rare occasion we require separate representation of persons with differing interests even if an apparent waiver has been obtained e g para techs trust v commissioner tcmemo_1992_575 although gilson and wodlinger may have believed that there was some chance that mary wheaton could succeed with an innocent spouse defense they were far from convinced that such a claim would succeed wodlinger testified that he believed that mary wheaton failed two of the tests for innocent spouse relief gilson and wodlinger discussed both the innocent spouse defense and separate representation with mary wheaton and she stated that she did not want separate counsel and did not want to raise the innocent spouse defense she instructed gilson and wodlinger to take their instructions from frank wheaton frank wheaton directed gilson and wodlinger not to raise an innocent spouse defense we believe that gilson and wodlinger did obtain informed consent from mary wheaton to represent both her and frank wheaton with respect to the docketed cases and we so find moreover nothing in the record puts these cases into the same category as para techs trust v commissioner supra so that we would require separate counsel even with an apparent waiver although mary wheaton and respondent did on date stipulate that mary wheaton is an innocent spouse for tax years through we do not take that stipulation as determinative of the fact that frank and mary wheaton had a nonwaivable conflict dorchester and frank wheaton also argue that besides a conflict of interest gilson and wodlinger had no authority to enter into a joint settlement because they had no authority to do so on behalf of mary wheaton we do not believe that gilson and wodlinger lacked authority with respect to mary wheaton first mary wheaton had told gilson and wodlinger to take their direction from frank wheaton we have found that frank wheaton authorized a settlement of the docketed cases second mary wheaton has stipulated with respondent that gilson and wodlinger had authority to enter into a settlement of the docketed cases on her behalf mary wheaton’s authority stipulation which settlement was set forth in an exchange of correspondence between the parties dated date in mary wheaton’s response to respondent’s motions for entry of decision mary wheaton’s response she avers that she was neither consulted with respect to the settlement nor did she authorize the purported settlement or have any knowledge of it in mary wheaton’s response she also claims that she has been in poor health during the period of this litigation and has relied totally on her husband from the various papers filed in these cases by frank wheaton and by mary wheaton and from other evidence in the record we conclude that mary wheaton did not involve herself in these cases and relied on her husband for leadership and direction indeed in his affidavit attached to mary wheaton’s response frank wheaton states she mary wheaton has never been involved in any of my many business ventures she has very little if any knowledge of any of these ventures or of this proceeding we believe that mary wheaton gave frank wheaton full authority to represent her interests in these cases and to make decisions on her part that reflects the instruction that mary wheaton gave to gilson and wodlinger that they take their instructions from frank wheaton we find that gilson and wodlinger had authority to enter into a settlement with respect to the docketed cases on behalf of mary wheaton we have found that gilson and wodlinger obtained an informed waiver from mary wheaton and had authority to enter into a joint settlement we also find that there was no showing of prejudice to either dorchester or frank wheaton on account of the simultaneous representation of mary wheaton dorchester has not favored us with a brief so we have no idea what it might claim frank wheaton claims that his representation was materially limited he states that in date he was totally unaware that if his wife claimed to be an innocent spouse her assets would not be available should they settle he depended on their existence and availability should the parties settle first we do not believe that frank wheaton was unaware of the innocent spouse defense he is the one that stated to gilson and wodlinger that he was not going to have that defense raised second he has not demonstrated to us that his wife had any substantial separate assets or even if she did that he would have any claim to those assets should respondent choose to pursue him for the full amount of the settlement figures in the docketed cases in which he and mary wheaton are petitioners in any event sec_6013 imposes joint_and_several_liability for the tax on spouses making a joint_return of income and therefore frank wheaton’s liability is independent of the existence of mary wheaton’s separate assets f rescission lastly dorchester and frank wheaton argue that respondent has rescinded her agreement with dorchester and frank wheaton by entering into a subsequent agreement with mary wheaton allowing her to claim innocent spouse relief the innocent spouse agreement dorchester and frank wheaton claim that mary wheaton’s assets are no longer available to satisfy the dollar_figure million settlement respondent’s counsel has unilaterally pulled the rug out from under mr wheaton as a preliminary matter we fail to see how that argument benefits dorchester on the facts as we understand them nothing in the code or the settlement agreement makes either mary or frank wheaton responsible for dorchester’s liability or vice versa dorchester has failed to show any protected right or interest that is affected by respondent’s agreement with mary wheaton dorchester is entitled to no relief on account of respondent’s agreement with mary wheaton also we fail to see that any protected right or interest of frank wheaton is affected by the innocent spouse agreement first nothing in either the november letter the november letter or the november response makes frank wheaton’s income_tax_liability contingent in any way upon mary wheaton’s continuing to be liable for her joint_return liability second sec_6013 provides that the signers of a joint_return are jointly and severally liable for any_tax due that fact was a significant factor in our denying relief to taxpayers making claims similar to frank wheaton’s in himmelwright v commissioner tcmemo_1988_114 and garvey v commissioner tcmemo_1993_354 frank wheaton’s primary concern appears to be economic he expected mary wheaton to contribute to payment of the deficiency as explained in estate of ravetti v commissioner tcmemo_1989_45 however the right of contribution with which frank wheaton is concerned is a matter to be resolved under state law frank wheaton is entitled to no relief on account of respondent’s agreement with mary wheaton iii conclusion dorchester frank wheaton and respondent entered into a settlement agreement in the docketed cases for the reasons stated we shall grant respondent’s motion with respect to dorchester in docket no grant respondent’s motions with respect to frank wheaton in docket nos and we shall deny respondent’s motions to the extent that they ask for entry of decisions with respect to mary wheaton and we shall enter decisions with respect to mary wheaton in docket nos and in accordance with the innocent spouse agreement appropriate orders and decisions will be entered reviewed by the court cohen chabot swift jacobs gerber wells ruwe colvin beghe chiechi laro vasquez and gale jj agree with this majority opinion whalen j did not participate in the consideration of this opinion parr j concurring i agree with the result reached in this case i write separately however to emphasize that nothing in the majority opinion should be understood to limit the sound discretion of the court to reject an agreement between the parties where good cause is shown and the interests of justice require it it is easy to imagine a situation not here present where an agreement between the parties may not be in the interests of justice for instance agreements that would abuse the process of this court would usurp the court’s control_over its calendar or that would be contrary to sound public policy should not be enforced 85_tc_359 chabot jacobs and laro jj agree with this concurring opinion foley j dissenting with respect to the three docketed cases i agree with the majority we should hold the parties to their stipulation if however a stipulation has not been filed with or relied upon by the court and either party objects to its enforcement the stipulation generally should not be enforced in 30_tc_665 affd 272_f2d_13 2d cir we stated once a stipulation is filed by both sides it is binding upon them cf fred m 26_tc_171 but where for whatever reason the parties are not in agreement at the time the case is called for trial it is wholly irrelevant in this connection that they may have been in agreement at some earlier time i agree with respect to the docketed_case we should not enforce the parties' prior agreement
